DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 8.

Specifically regarding claim 1, Bourderionnet et al. (US20170201063) teaches the state of the art of a method or system for adjusting a laser wavefront profile.
But, Bourderionnet et al. fails to explicitly teach a combination of all the claimed features including - a phase correction calculation phase, implemented by a calculation unit, consisting of calculating one or several phase correction values of the phase of the laser beam or the phases of the laser beams , from the intensities of the laser beam or beams, from the mixed intensities measured in the intensity measuring step, and from one or several predetermined target phases forming the desired laser wavefront profile; and - a phase adjustment step, implemented by a phase adjustment module, consisting of applying the phase correction value or values, obtained in the phase correction calculation step, to the phase of the laser beam or to the phases of the laser beams, in order to adjust the first laser wavefront profile to the desired laser wavefront profile, as claimed.

Specifically regarding claim 8, Bourderionnet et al. (US20170201063) teaches the state of the art of a method or system for adjusting a laser wavefront profile.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	2-26-21